UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6622


RANDY LEE LASSITER, JR.,

                    Plaintiff - Appellant,

             v.

NORFOLK POLICE DEPARTMENT, Police Operation Center; ALEXANDER
KAY, Detective; J. R. OYOLA, Detective,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-01462-LO-MSN)


Submitted: July 15, 2021                                     Decided: September 8, 2021


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Randy Lee Lassiter, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randy Lee Lassiter, Jr., appeals the district court’s order denying his postjudgment

motions to amend his complaint and to appoint counsel. On appeal, we confine our review

to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Lassiter’s informal

brief does not challenge the bases for the district court’s disposition, he has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we deny Lassiter’s

motion to appoint counsel, and we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2